Citation Nr: 1232506	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  04-04 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a higher initial evaluation for service-connected patellofemoral arthritis and chondromalacia, left knee, currently rated as 10 percent disabling.

2.  Entitlement to a higher initial evaluation for service-connected patellofemoral arthritis and chondromalacia, right knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from November 1980 to November 1983, from June 1984 to October 1984, and from October 1988 to June 2001.

These matters initially came before the Board of Veterans' Appeals (Board) from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO granted entitlement to service connection for patellofemoral arthritis and chondromalacia of each knee and assigned separate 10 percent ratings.  The Veteran timely appealed the assigned ratings.

In November 2007, the Board denied the claims.  In a February 2010 memorandum decision, United States Court of Appeals for Veterans Claims (the Court) vacated the Board's decision and remanded the claims to the Board.  In June 2011, the Board remanded the claims.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has been afforded multiple examinations as to the severity of his knee disabilities.  In its November 2007 decision, the Board found the then most recent, December 2005 VA examination to be adequate.  

The Court vacated the Board's decision because none of the VA examinations properly considered any limitations the Veteran may suffer in range of motion due to pain and other factors, as required by 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2011) and DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).   Subsequent to the Court's memorandum decision in this case, it issued a decision in Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  In Mitchell, the examiner had found that the appellant lacked degrees of full extension and could flex to 90 degrees, and that range of motion was not additionally limited following repetitive use.  Id. at 44.  The Court held that, were there no complaints of pain on motion from the appellant, the report would likely be adequate for rating purposes. Id.  However, given that the appellant experienced pain throughout range of motion, the finding of no additional limitation after repetitive use was inadequate because the examiner made no initial finding as to the degree of range of motion loss due to pain on use, as required by DeLuca.  Id.  

The Mitchell Court also held that that DeLuca stands for the proposition that when pain is associated with movement, the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the relevant part of the anatomy is used repeatedly over a period of time, and that such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  Id. at 43-44.

In its June 2011 remand, prior to Mitchell, the Board instructed that a new VA examination be performed that determined range of motion under the relevant diagnostic codes, as well as any limitations on range of motion that may be caused by pain.  Specifically, the Board instructed that the examiner specifically describe any limitations on range of motion with regard to lateral movement, flexion, and extension, as well as any additional limitations on that range of motion that may be caused by pain.

On the June 2011 VA examination, the examiner, a physician's assistant (PA-C) gave the relevant range of motion findings, noted that there was pain with range of motion at 40 degrees as the Veteran performed a range, and that there did appear to be increase in the Veteran's weakness, fatigue, and pain as the repetitions continued, but that he was able to complete three repetitions of motion.  The examiner also noted that the Veteran's left knee was so painful that the Veteran did not want him to palpate it, and that the Veteran would not let him passively gain more flexion on his knees than what he could actively flex himself, due to extreme pain.

The Board finds that the examination is inadequate based on the above cited portion of Mitchell.  The examiner in this case found that there was pain at 40 degrees during range of motion testing of both knees and that there was an increase in weakness, fatigue, and pain as the repetitions continued, but did not indicate whether the pain did or could significantly limit functional ability during flare-ups or when the knees were used repeatedly over a period of time, did not portray in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups, or indicate why such a portrayal was not feasible.

In addition, the June 2011 X-ray report indicated that there was subtle irregularity in the articular margins of the right medial and lateral tibial plateau.  This and other symptoms should be more fully described in terms of the relevant criteria as discussed below.

The Board regrets the additional delay in this already old case, but notes that if it were to find the examination inadequate, such finding would likely result in the decision being vacated by the Court.  If possible, the PA-C who conducted the June 2011 VA examination should be contacted and asked to prepare an addendum in which he indicates how much, in terms of degrees, was the Veteran's range of motion of each knee limited by pain, fatigue, or weakness on the June 2011 VA examination.  The PA-C should also indicate whether pain, fatigue, or weakness could significantly limit functional ability during flare-ups or when the knees are used repeatedly over a period of time.  If so, he should, if feasible, portray the range of motion loss due to pain, fatigue, or weakness in terms of the degree of additional amount of motion that would be lost.  

In other words, if possible, he should state exactly how much loss of motion there would be, in degrees, due to pain, fatigue, or weakness during flare-ups or when the knees are used repeatedly over a period of time, or explain why he cannot state how much loss of motion, in degrees, there would be.  

In addition, in order to assist the Board in applying the relevant criteria, the PA-C should specifically indicate whether there was any ankylosis of ether knee, whether there was any recurrent subluxation or lateral instability and, if so, whether it was slight, moderate, or severe, whether there was removal or dislocation of semilunar cartilage and, if so, whether there were frequent episodes of locking, pain and effusion into the joint (in the case of dislocation).

The physician's assistant should also indicate whether there was any impairment of the tibia and fibula and, if so, whether there was malunion with slight, moderate, or marked knee or ankle disability, or nonunion with loose motion requiring a brace.  Finally, the examiner should indicate whether there was any genu recurvatum, specifically, acquired, traumatic, with weakness and insecurity in weight bearing objectively demonstrated.

If the PA-C is unavailable or cannot answer any question without further examination, schedule such an examination.

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum from the PA-C who performed the June 2011 VA examination, after review of the claims file including examination report.  A new examination is not required.  If he is unavailable or cannot answer any of the following questions without examination, schedule a new examination.

Should a new examination be required, all necessary tests should be conducted, and the claims file must be sent to the examiner for review.

The following questions should be answered:

i. How much, in terms of degrees, was the Veteran's   range of motion of each knee limited by pain, fatigue, or weakness on the June 2011 VA examination (if any)?

ii. Could pain, fatigue, or weakness significantly limit functional ability during flare-ups or when the knees are used repeatedly over a period of time?  If so, if feasible, portray the range of motion loss due to pain, fatigue, or weakness in terms of the degree of additional amount of motion that would be lost.  In other words, if possible, state exactly how much loss of motion there would be, in degrees, due to pain, fatigue, or weakness during flare-ups or when the knees are used repeatedly over a period of time, or explain why you cannot state how much loss of motion, in degrees, there would be.

iii. Indicate whether there was any ankylosis of ether knee.

iv. Indicate whether there was any recurrent subluxation or lateral instability and, if so, whether it was slight, moderate, or severe.

v. Indicate whether there was removal or dislocation of semilunar cartilage and, if so, whether there were frequent episodes of locking, pain and effusion into the joint (in the case of dislocation).

vi. Indicate whether there was any impairment of the tibia and fibula and, if so, whether there was malunion with slight, moderate, or marked knee or ankle disability, or nonunion with loose motion requiring a brace.

vii. Indicate whether there was any genu recurvatum, specifically, acquired, traumatic, with weakness and insecurity in weight bearing objectively demonstrated.

2.  Then, review any additional evidence and readjudicate the claims for higher initial ratings for the knee disabilities under all appropriate statutory and regulatory provisions and legal theories.  Given the complex nature of this remand, the RO/AMC should review the record carefully to insure the questions have been addressed by the examiner.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures, including issuance of a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.  §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

